In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the State Board of Parole dated June 6, 1997, denying his request for parole, the petitioner appeals from a judgment of the Supreme Court, Queens County (Lisa, J.), dated April 1, 1998, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
As the petitioner reappeared before the State Board of Parole subsequent to its June 6, 1997, determination and the Board again denied his application for parole, the petitioner’s appeal is dismissed as academic (see, Matter of Bey ah v New York State Div. of Parole, 249 AD2d 860; Matter of Herrera v New York State Bd. of Parole, 246 AD2d 703; Matter of Smith v Regan, 52 AD2d 928). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.